Case 2:19-cr-00011-PLM-MV ECF No. 62, PageID.146 Filed 04/30/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 UNITED STATES OF AMERICA,

               Plaintiff,                                Case No. 2:19-cr-11

 v.                                                      HONORABLE PAUL L. MALONEY

 NICHOLAS JAMES PACALA,

             Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed by United States

Magistrate Judge Maarten Vermaat in this action (ECF No. 60). The Report and

Recommendation was duly served on the parties, and no objection has been made thereto within

the time required by law.

       THEREFORE, IT IS ORDERED that:

       1.      The Report and Recommendation of the Magistrate Judge is approved and

adopted as the opinion of the Court.

       2.      Defendant’s plea of not-guilty-only-by-reason-of-insanity to Count 1 is accepted

and defendant is adjudicated not-guilty-only-by-reason-of-insanity on Count 1.

       3.      The written plea agreement is accepted.

       4.      Count 2 of the Indictment is DISMISSED WITH PREJUDICE.


Dated: April 30, 2021                                         /s/ Paul L. Maloney___________
                                                             Paul L. Maloney
                                                             United States District Judge
